Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Winkler (US 9465363).
With regard to claim 1 Winkler discloses a regulator device comprising an isotropic harmonic oscillator, intended to be integrated into a timepiece (title, abstract), said regulator device including:
at least two distinct weights (5a, 5b) intended to be mounted to pivot with reference to a frame of the timepiece and balanced on their pivot axes (title, abstract),
a drive means (12, 13) adapted to be driven in rotation by the movement of said timepiece about an axis of the oscillator (figure 4),
a connecting element (15) kinematically connected to the drive means in a substantially orthoradial direction with reference to the axis of the oscillator and to the position of the connecting element and free to move in translation in a substantially radial direction (figures 3-4),
transmission means (16a, 16b) connecting the connecting element to the weights (5a, 5b),
wherein the regulator device includes at least one return elastic member arranged to produce a return force common to at least one subset of said weights tending to return the connecting element toward the axis of the oscillator (6a, 6b).

With regard to claim 2 Winkler discloses the regulator device as claimed in claim 1, wherein the at least one return elastic member is common to all the weights (figures 1-5; each of the elastic members are common to all the weights because they are linked through the same kinematic chain, they cannot operate independently; 130 figure 11).
With regard to claim 3 Winkler discloses the regulator device as claimed in claim 1, wherein the drive means includes a lever arranged to guide the connecting element on a substantially radial trajectory with reference to the axis of the oscillator (the pin is held in the slide slot by levers).
With regard to claim 4 Winkler discloses the regulator device as claimed in claim 1, wherein the drive means includes an eccentricity adjuster device (groove 140, flange on 15; as the system progresses through rotation the pin in groove system allows the system to slide and maintain engagement taking into account variations in eccentricity of the driving systems).
With regard to claim 5 Winkler discloses the regulator device as claimed in claim 2, wherein the at least one return elastic element (130) is situated on the drive means (13) in such a manner as to exert a substantially radial return force on the connecting element (15, 140).
With regard to claim 6 Winkler discloses the regulator device as claimed in claim 1, wherein the at least one elastic element (figure 5) is situated between two weights (figure 5; each of the weights is a double weight with an elastic element in between).
With regard to claim 7 Winkler discloses the regulator device as claimed in claim 1, wherein the at least one return elastic element is a transmission means (figure 5)
With regard to claim 8 Winkler discloses the regulator device as claimed in claim 7, in which the transmission means connecting the weights to the connecting element and the at least one return elastic element is/are produced by a structure with flexible arms serving simultaneously as transmission means and as elastic return means for the weights (figure 5 the elastic return elements function as additional transmission means).

With regard to claim 9 Winkler discloses the regulator device as claimed in claim 8, wherein the at least one return elastic element is a cross including flexible arms connected to at least three weights (51a, 51b, 61a, 61b figure 5).
With regard to claim 10 Winkler discloses the regulator device as claimed in claim 9, wherein the cross and the weights are produced monolithically (figure 5).
With regard to claim 11 Winkler discloses the regulator device as claimed in claim 6, wherein it includes at least two pairs of weights, the weights of a pair being elastically coupled by an elastic element (figures 1-5).
With regard to claim 12 Winkler discloses the regulator device as claimed in claim 11, in which the weights of a pair are connected to the connecting element (4) by substantially parallel transmission means (figures 9, 12, 13, the 4 weight embodiments have parallel transmission means).
With regard to claim 13 Winkler discloses the regulator device as claimed in claim 2, comprising a pair of weights elastically coupled by an elastic return element, the transmission means connecting the weights to the connecting element being substantially orthogonal (figures 1-13).
With regard to claim 14 Winkler discloses the regulator device as claimed in claim 13, in which the weights are coaxial (figure 5).
With regard to claim 15 Winkler discloses the regulator device as claimed in claim 1, wherein includes no elastic return means intended to be placed between the weights and the frame (figures 1-3).
With regard to claim 16 Winkler discloses the regulator device as claimed in claim 1, in which the transmission means are articulated to the corresponding weights by pivot connections formed by necks having a reduced section relative to the section of the transmission means (figure 5).
With regard to claim 17 Winkler discloses a timepiece including a regulator device as claimed in claim 1 (title, abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





4-29-22
/SEAN KAYES/Primary Examiner, Art Unit 2844